DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are currently pending.

Specification
2.	The listing of references in the specification is not a proper information disclosure statement. Note, for instance, the Citation List at paragraphs [0005]-[0011]. CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because each of the entities within the claimed device(s) (i.e. “acquisition section,” “setting section,” “determination section,” and “reporting section”) is not required to have a physical or tangible form1. Under broadest reasonable interpretation, each entity (and thus the claimed “device”) is not preempted from solely encompassing “software per se.” See MPEP 2106.03.
Claim Rejections - 35 USC § 102 & 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2017/0374558 (hereinafter “Zhao”)2.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 13: Zhao discloses a communication control device for managing a second wireless system that secondarily uses some or all of frequencies being used by a first wireless system, the communication control device comprising: 
an acquisition section that acquires, from the second wireless system, desired communication parameter information regarding secondary use (See, e.g., [0053]-[0055] and ; apparatus information is received); 
a setting section that sets a tentative communication parameter for the second wireless system on a basis of the desired communication parameter information; a determination section that determines, by using a protection criterion for the first wireless system, whether or not the tentative communication parameter set by the setting section satisfies a prescribed requirement regarding the first wireless system (See, e.g., [0061]-[0069]; initial parameters are adjusted to account for requirements and/or thresholds of the primary system) and 
a reporting section that, in a case where the determination section determines that the prescribed requirement is satisfied, reports a permission communication parameter based on the tentative communication parameter to the second wireless system (See, e.g., [0067]-[0069]; the secondary system is notified).
The rationale set forth above regarding the device of claim 1 is applicable to the method of claim 13.

Regarding claim 2: Zhao further discloses [wherein] the acquisition section acquires the desired communication parameter information that is based on either a first type to include information regarding a maximum transmission power and a frequency that are desired by the second wireless system or a second type to include a requirement regarding a communication parameter for the second wireless system (See, e.g., [0063]-[0064]).
Regarding claim 3: Zhao further discloses wherein the requirement regarding the communication parameter for the second wireless system includes at least one of a bandwidth or a transmission power range (See, e.g., [0063]-[0064]; note also [0128]-[0130]).

Regarding claim 4: Zhao further discloses wherein in a case where the acquisition section acquires the desired communication parameter based on the first type, the setting section sets, as tentative communication parameters for the second wireless system, maximum transmission power and frequency indicated by the desired communication parameter information (See, e.g., [0063]-[0064]).

Regarding claim 5: Zhao further discloses wherein in a case where the acquisition section acquires the desired communication parameter based on the second type, the setting section sets a tentative communication parameter for the second wireless system while considering the desired communication parameter information and mutual interference with one or more other second wireless systems (See, e.g., [0043]-[0046] and [0053]-[0056]).

Regarding claim 6: Zhao further discloses wherein the reporting section further reports the tentative communication parameter for the second wireless system set by the setting section, to another communication control device (See, e.g., [0069]).

Regarding claim 7: Zhao further discloses wherein the setting section further sets coverage information regarding the second wireless system, and the reporting section further reports the coverage information to another communication control device (See, e.g., [0049]).

Regarding claim 8: Zhao further discloses [wherein] the acquisition section further acquires, from another communication control device, information regarding a tentative communication parameter regarding a second wireless system being managed by the other communication control device, and by using information regarding the tentative communication parameter acquired by the acquisition section and information regarding the protection criterion for the first wireless system, the determination section determines whether or not the tentative communication parameter set by the setting section satisfies the prescribed requirement regarding the first wireless system (See, e.g., [0061]-[0069]).

Regarding claim 9: Zhao further discloses wherein the acquisition section further acquires, from another communication control device, information regarding a tentative communication parameter for the second wireless system being managed by the other communication control device, and by using information regarding the tentative communication parameter acquired by the acquisition section, the determination section determines a mutual interference relation with respect to the second wireless system being managed by the communication control device itself (See, e.g., [0061]-[0069]; note also [0043]-[0046] and [0053]-[0056]).

11.	Claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2015/0382199 (hereinafter “Sun”) or, in the alternative, under 35 U.S.C. 103 as obvious over Sun, in view of U.S. Publication No. 2013/0157706 (hereinafter “Jo”).

Regarding claims 1 and 13: Sun teaches a communication control device for managing a second wireless system that secondarily uses some or all of frequencies being used by a first wireless system, the communication control device comprising: 
(See, e.g., [0027], [0031]-[0035], and [0057]-[0061]; requisite information for the secondary system is acquired); 
a setting section that sets a tentative communication parameter for the second wireless system on a basis of the desired communication parameter information; a determination section that determines, by using a protection criterion for the first wireless system, whether or not the tentative communication parameter set by the setting section satisfies a prescribed requirement regarding the first wireless system (See, e.g., [0031]-[0035], [0046]-[0049], [0056]-[0061], and [0086]-[0091]; established values are adjusted or maintained based on disturbance criteria); and 
a reporting section that, in a case where the determination section determines that the prescribed requirement is satisfied, reports a permission communication parameter based on the tentative communication parameter to the second wireless system (See, e.g., [0092] and [0102]; parameters are communicated).
To the extent Sun does not inherently include the function of reporting as claimed, this feature is nevertheless taught in Jo (See, e.g., [0070] and [0119]-[0122]; note coexistence manager negotiation and respective reporting). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jo, such as the negotiation and signaling functionality, within the system of Sun, in order to improve spectrum utilization.
The rationale set forth above regarding the device of claim 1 is applicable to the method of claim 13.

Regarding claim 2: Sun alternatively modified by Jo further teaches [wherein] the acquisition section acquires the desired communication parameter information that is based on either a first type (See, e.g., Sun: [0002]-[0004], [0031]-[0032], and [0041]. See also Jo: [0135]-[0136]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.  

Regarding claim 3: Sun alternatively modified by Jo further teaches wherein the requirement regarding the communication parameter for the second wireless system includes at least one of a bandwidth or a transmission power range (See, e.g., Sun: [0002]-[0004] and [0031]-[0032]. See also Jo: [0135]-[0136]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 4: Sun alternatively modified by Jo further teaches wherein in a case where the acquisition section acquires the desired communication parameter based on the first type, the setting section sets, as tentative communication parameters for the second wireless system, maximum transmission power and frequency indicated by the desired communication parameter information (See, e.g., Sun: [0002]-[0004], [0031]-[0032], and [0041]. See also Jo: [0135]-[0136]). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Regarding claim 5: Sun alternatively modified by Jo further teaches wherein in a case where the acquisition section acquires the desired communication parameter based on the second type, the setting section sets a tentative communication parameter for the second wireless system while considering the desired communication parameter information and mutual interference with one or more other second wireless systems (See, e.g., Sun: [0140] and [0147]-[0148]. See also Jo: [0061], [0066], and [0069]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.

Regarding claim 6: Sun alternatively modified by Jo further teaches wherein the reporting section further reports the tentative communication parameter for the second wireless system set by the setting section, to another communication control device (See, e.g., Sun: [0027] and [0054]. See also Jo: [0069] and [0127]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.

Regarding claim 7: Sun alternatively modified by Jo further teaches wherein the setting section further sets coverage information regarding the second wireless system, and the reporting section further reports the coverage information to another communication control device (See, e.g., Sun: [0036], [0048], and [0095]. See also Jo: [0067]). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.

Regarding claim 8: Sun alternatively modified by Jo further teaches [wherein] the acquisition section further acquires, from another communication control device, information regarding a tentative communication parameter regarding a second wireless system being managed by the other communication control device, and by using information regarding the tentative communication parameter acquired by the acquisition section and information regarding the protection criterion for the first wireless system, the determination section determines whether or not the tentative communication parameter set by the setting section satisfies the prescribed requirement regarding the first wireless system (See, e.g., Sun: [0027] and [0054]. See also Jo: [0069] and [0127]). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
Regarding claim 9: Sun alternatively modified by Jo further teaches wherein the acquisition section further acquires, from another communication control device, information regarding a tentative communication parameter for the second wireless system being managed by the other communication control device, and by using information regarding the tentative communication parameter acquired by the acquisition section, the determination section determines a mutual interference relation with respect to the second wireless system being managed by the communication control device itself (See, e.g., Sun: [0140] and [0147]-[0148]. See also Jo: [0061], [0066], and [0069]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

12.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of U.S. Publication No. 2011/0009136 (hereinafter “Mantravadi”).

Regarding claim 10: Zhao may teach or imply (by virtue of the respective parameter range determination), but fails to explicitly state wherein the setting section sets plural tentative communication parameter candidates that are expected to be permitted by the second wireless system. However, this feature is taught by Mantravadi (See, e.g., [0010]-[0012], [0058], and [0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Mantravadi, such as the configuration and signaling functionality, within the system of Zhao, in order to coordinate resource for coexistence.

Regarding claims 11 and 12: Zhao modified by Mantravadi further teaches wherein in a case where the determination section determines that a tentative communication parameter set on a basis of the desired communication parameter based on the first type does not satisfy the prescribed requirement regarding the first wireless system, the setting section sets, as a recommended parameter, (See, e.g., Mantravadi [0010]-[0012], [0058], and [0087]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 10 is applicable to claims 11 and 12.

13.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, alternatively in view of Jo, and in further view of Mantravadi.

Regarding claim 10: Sun alternatively modified by Jo may teach or imply (by virtue of the respective parameter range determination), but fails to explicitly state wherein the setting section sets plural tentative communication parameter candidates that are expected to be permitted by the second wireless system. However, this feature is taught by Mantravadi (See, e.g., [0010]-[0012], [0058], and [0087]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Mantravadi, such as the 

Regarding claims 11 and 12: Sun alternatively modified by Jo and Mantravadi further teaches wherein in a case where the determination section determines that a tentative communication parameter set on a basis of the desired communication parameter based on the first type does not satisfy the prescribed requirement regarding the first wireless system, the setting section sets, as a recommended parameter, a communication parameter that satisfies the prescribed requirement from among the plural tentative communication parameter candidates set by the setting section, and the reporting section reports the recommended parameter to the second wireless system (i.e. claim 11); and wherein in a case where the determination section determines that a tentative communication parameter set on a basis of the desired communication parameter information based on the second type does not satisfy the prescribed requirement regarding the first wireless system, the setting section sets a permission communication parameter by correcting the tentative communication parameter or by selecting a communication parameter that satisfies the prescribed requirement from among the plural tentative communication parameter candidates set by the setting section, and the reporting section reports the permission communication parameter to the second wireless system (i.e. claim 12) (See, e.g., Mantravadi [0010]-[0012], [0058], and [0087]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 10 is applicable to claims 11 and 12.

Relevant Art
14.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims are not interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
        2 This reference was cited in Applicant’s Information Disclosure Statement submitted September 14, 2020 (U.S. Patent Application Publications, cite no. 1).